DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	Applicant’s submission filed on 8/4/2022 was received.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
2.	The amendments provided to the specification as filed on 8/4/2022 to provide proper antecedent basis for the language added to the claim set filed concurrently is accepted.  

Claim Rejections - 35 USC § 103
3.	The rejection of claims 1-6 and 15-20 under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2015/0086842) in view of Pak et al. (US 2013/0230767) and Kim (US 2016/0197335) is withdrawn in view of the claim amendments provided.  All rejections pending from this are also withdrawn.  
	The rejection of claims1-6 and 15-20 under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2015/0086842) in view of Pak et al. (US 2013/0230767) and Tatebayashi et al. (US 2007/0196732) is withdrawn in view of the claim amendments provided.  All rejections pending from this are also withdrawn.  

Verified English Translation of Priority Document & Statement of Common Ownership
4.	Applicant’s certified English language translation of the foreign priority document was received and is accepted, as is the statement of common ownership detailed on page 14 of the response filed 8/4/2022.  

Allowable Subject Matter
5.	Claims 1-6 and 15-21 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art fails to provide teaching, suggestion, and/or motivation to arrive at the combination of limitations as presented on 8/4/2022 in each of the independent claims.
	The closest prior art is considered that previously cited in the prior Office Actions; in an update of the search, no other prior art was found to remedy the deficiencies of the cited references with respect to the amendments made to the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729